DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a process in the form of a method.  The claim recites, in part, receiving, from a user device, a search query comprising one or more parameters;  tagging the search query using one or more tags associated with the one or more parameters, wherein the one or more tags are determined based at least in part on a neural network;  determining that the search query is supported as a conceptual query based at 8least in part on a tag of the one or more tags corresponding to a data object stored in a database; generating a database query in a query language based at least in part on the search query, wherein the generating is based at least in part on the one or more tags and determining that the search query is supported as the conceptual query;  retrieving, from the database, a set of results for the search query using the database query in the query language; and  transmitting, to the user device, the set of results for the search query.
To this end, the limitation of tagging the search query using one or more tags associated with the one or more parameters, wherein the one or more tags are determined based at least in part on a neural network, is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a tagging of a query can be performed mentally.  A mind is a neural network.  The limitation of determining that the search query is supported as a conceptual query based at least in part on a tag of the one or more tags corresponding to a data object stored is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a determination of a supported conceptual query based at least in part on a tag corresponding to a stored data object is a process that can be performed in the human mind.  The limitation of generating a database query in a query language based at least in part on the search query, wherein the generating is based at least in part on the one or more tags and determining that the search query is supported as the conceptual query is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a user can mentally determine a database query in a query language based on a search query, using one or more tags and whether the query is supported as a conceptual query.  Therefore, these limitations fall under the Mental Processes grouping of Abstract Ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of a user device and a database.  These elements are recited at a high level of generality, such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.  Moreover, the limitations of receiving a search query comprising one or more parameters; retrieving a set of results for the search query using the database query in the query language; and transmitting, to the user device, the set of results for the search query do not use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The elements of a user device and a database merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea.  The elements of receiving a search query comprising one or more parameters; retrieving a set of results for the search query using the database query in the query language; and transmitting, to the user device, the set of results for the search query 
The steps of receiving a search query comprising one or more parameters and transmitting the set of results for the search query are well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that receiving or transmitting data over a network, e.g., using the Internet to gather data, is an example of well-understood routine and conventional steps (Symantec, 838 F.3d at 1321, 120 USPQ2d at 136,).  These steps fall within Symantec, because the receiving and the transmitting are both performed over a network as set forth in [0021] of Applicant's specification.
Further, the step of retrieving a set of results for the search query using the database query in the query language falls under the scope of Versata, because these steps relate to storing and retrieving information in memory (See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).
Accordingly, the steps of receiving a search query comprising one or more parameters; retrieving a set of results for the search query using the database query in the query language; and transmitting the set of results for the search query are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.  Therefore, the judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
If a claim limitation, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea and is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites parsing the search query based at least in part on the one or more parameters; determining an input array based at least in part on parsing the search query, and inputting the input array into the neural network.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to Mental Processes.
parsing the search query based at least in part on the one or more parameters is a process that under its broadest reasonable interpretation, covers a Mental Process.  The parsing based on parameters can be performed in the human mind.  Further, the limitation of determining an input array based at least in part on parsing the search query describes a process which can be performed in the human mind.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim further recites the additional limitation of inputting the input array into the neural network.  This limitation is well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that receiving or transmitting data over a network, e.g., using the Internet to gather data, is an example of well-understood routine and conventional steps (Symantec, 838 F.3d at 1321, 120 USPQ2d at 136,).  This limitation falls within Symantec, because the inputting the input array into the neural network is a receiving/transmit step that is performed over a network as set forth in [0028] in view of FIG. 1 of Applicant's specification.
Accordingly, the step of inputting the input array into the neural network is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  Therefore, the judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
If a claim limitation, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea and is not patent eligible.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites obtaining an output of the neural network based at least in part on inputting the input array; and determining the one or more tags based at least in part on the output of the neural network, wherein tagging the search query using the one or more tags is based at least in part on determining the one or more tags.  
The step of determining the one or more tags based at least in part on the output of the neural network, wherein tagging the search query using the one or more tags is based at least in part on determining the one or more tags is a mental process under its broadest reasonable interpretation. This is because determination of a tag based on an output, wherein tagging the search query using the one or more tags is based at least in part on determining the one or more tags can be performed in the human mind.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The limitation of obtaining an output of the neural network based at least in part on inputting the input array is well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that receiving or transmitting data over a network, e.g., using the Internet to gather data, is an example of well-understood routine and conventional steps (Symantec, 838 F.3d at 1321, 120 USPQ2d at 136,).  These steps fall within Symantec, because the obtaining of an output is performed over a network as set forth in [0037] in view of FIG. 1 of Applicant's specification.
Accordingly, the steps of obtaining an output of the neural network based at least in part on inputting the input array is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  Therefore, the judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
If a claim limitation, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea and is not patent eligible.
As to claim 4, this claim recites parsing the search query and determining the input array further comprises: parsing the search query to identify one or more words; and determining one or more numerical values associated with the one or more words, wherein the input array comprises the one or more numerical values.  This recites a process that under its broadest reasonable interpretation, covers a Mental Process.  This is because the parsing and the determining can be performed in the human mind.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers mental processes, but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
As to claim 5, this claim recites wherein parsing the search query and determining the input array further comprises:  parsing the search query to identify one or more characters; and determining one or more numerical values associated with the one or more characters, wherein the input array comprises the one or more numerical values.  This claim recites a process that under its broadest reasonable interpretation, covers a Mental Process.  This is because the parsing and the determining the numerical values can be performed in the human mind.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers mental processes, but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
As to claim 6, this claim recites determining that a first tag and a second tag are associated with a parameter included in the search query; and combining the first tag and the second tag associated with the parameter, wherein tagging the search query is based at least in part on combining the first tag and the second tag.  This claim recites a process that under its broadest reasonable interpretation, covers a Mental Process.  This is because the determining, and the combining based on the tags can be performed in the human mind.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers mental processes, but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
As to claim 7, this claim recites determining that at least one parameter from the one or more parameters includes at least one of a name of a person, a name of an organization, or a combination thereof; and resolving the at least one parameter to a unique identifier associated with at least one of the person, the organization, or a combination thereof.  This claim recites a process that under its broadest reasonable interpretation, covers a Mental Process.  This is because the determining, and the resolving steps can be performed in the human mind.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers mental processes, but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites querying a search index database based at least in part on the at least one parameter; and receiving, from the search index database, the unique identifier based at least in part on the querying.  
The steps of querying a search index database based at least in part on the at least one parameter; and receiving, from the search index database, the unique identifier based at least in part on the querying is well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that receiving or transmitting data over a network, e.g., using the Internet to gather data, is an example of well-understood routine and conventional steps (Symantec, 838 F.3d at 1321, 120 USPQ2d at 136,).  These steps fall within Symantec, because the obtaining of an output is performed over a network as set forth in [0040] in view of FIG. 1 of Applicant's specification.
Accordingly, the steps of querying a search index database based at least in part on the at least one parameter; and receiving, from the search index database, the unique identifier based at least in part on the querying is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  Therefore, the judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
If a claim limitation, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea and is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying a plurality of data object types stored in the database based at least in part on a configured list of data object types supported; and determining the tag of the one or more tags corresponding to the data object based at least in part on identifying the plurality of data object types.  This claim recites a process that under its broadest reasonable interpretation, covers a Mental Process.  This is because the determining, and the resolving steps can be performed in the human mind.  Accordingly, the claim recites an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The element of a database merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea. 
If a claim limitation, under its broadest reasonable interpretation, covers mental processes, but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining the tag of the one or more tags corresponding to the data object stored in the database based at least in part on identifying the plurality of data object types.  This claim recites a process that under its broadest reasonable interpretation, covers a Mental Process.  This is because the determining can be performed in the human mind.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The element of a database merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea. The limitation of retrieving information indicating the plurality of data object types supported is well-understood, routine and conventional and does not integrate the abstract idea into a practical application.
Specifically, the limitation of retrieving information indicating the plurality of data object types supported falls under the scope of Versata, because this limitation directly relates to storing and retrieving information in memory (See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).

As to claim 11, the claim recites determining metadata based at least in part on the one or more tags associated with the one or more parameters; and generating at least one of the database query in the query language, the set of results for the search query, or a combination thereof based at least in part on the metadata.  This limitation, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process.  The limitation includes determining metadata based at least in part on the one or more tags associated with the one or more parameters; and generating at least one of the database query in the query language, the set of results or a combination thereof based at least in part on the metadata can be reasonably be performed in the human mind, reasonably.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. If a claim limitation, under its broadest reasonable interpretation, covers mental processes, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
As to claim 12, the claim recites receiving, a second search query comprising one or more additional parameters; tagging the second search query using one or more additional tags associated with the one or more additional parameters, wherein the one or more additional tags are determined based at least in part on the neural network; determining that the second search query is not supported as a second conceptual query based at least in part on the one or more additional tags; performing a keyword search using the one or more additional parameters included in the second search query based at least in part on the second search query not supporting the second conceptual query; retrieving a second set of results for the second search query based at least in part on the keyword search; and transmitting, to the user device, the second set of results for the second search query.  
To this end, the limitation of tagging the second search query using one or more additional tags associated with the one or more additional parameters, wherein the one or more additional tags are determined based at least in part on the neural network, is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a tagging of a query can be performed mentally.  A mind is a neural network.  The limitation of determining that the second search query is not supported as a second conceptual query based at least in part on the one or more additional tags;  is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a determination of a supported conceptual query based at least in part on a tag corresponding to a stored data object is a process that can be performed in the human mind.  The limitation of performing a keyword search using the one or more additional parameters included in the second search query based at least in part on the second search query not supporting the second conceptual query is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a user can mentally search based on keywords.  Therefore, these limitations fall under the Mental Processes grouping of Abstract Ideas.  Accordingly, the claim recites an abstract idea.
The limitations of receiving, a second search query comprising one or more additional parameters; retrieving a second set of results for the second search query based at least in part on the keyword search; and transmitting, to the user device, the second set of results for the second search query do not use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The elements of a user device and a database merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea.  The elements of receiving, a second search query comprising one or more additional parameters; retrieving a second set of results for the second search query based at least in part on the keyword search; and transmitting, to the user device, the second set of results for the second search query amount to insignificant extra-solution activity.  These steps are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea. 
The steps of receiving, a second search query comprising one or more additional parameters and transmitting, to the user device, the second set of results for the second search query are well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that receiving or transmitting data over a network, e.g., using the Internet to gather data, is an example of well-understood routine and conventional steps (Symantec, 838 F.3d at 1321, 120 USPQ2d at 136,).  These steps fall within Symantec, because the receiving and the transmitting are both performed over a network as set forth in [0021] of Applicant's specification.
Further, the step of retrieving a second set of results for the second search query based at least in part on the keyword search falls under the scope of Versata, because these steps relate to storing and retrieving information in memory (See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).
Accordingly, the steps of receiving, a second search query comprising one or more additional parameters; retrieving a second set of results for the second search query based at least in part on the keyword search; and transmitting, to the user device, the second set of results for the second search query are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.  Therefore, the judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
If a claim limitation, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea and is not patent eligible.
As to claim 13, the claim recites updating the neural network based at least in part on identifying one or more pre-tagged queries, receiving an update to the database, or both, wherein the one or more tags are determined based at least in part on updating the neural network.  This step is well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that receiving or transmitting data over a network, e.g., using the Internet to gather data, is an example of well-understood routine and conventional steps (Symantec, 838 F.3d at 1321, 120 USPQ2d at 136,).  These steps fall within Symantec, because the updating the neural network based at least in part on identifying one or more pre-tagged queries, receiving an update to the database, or both are performed over a network as set forth in [0066] and [0095] of Applicant's specification.  Further, an update of the neural network in this fashion involves the receiving and transmitting of data. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
As to claim 14, the claim recites tagging the search query using the one or more tags according to an Inside Outside Beginning (IOB) format.  This limitation, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process.  The limitation includes tagging the search query using the one or more tags according to an Inside Outside Beginning (IOB) format can be reasonably be performed in the human mind, reasonably.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. If a claim limitation, under its broadest reasonable interpretation, covers mental processes, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
As to claim 15, the claim recites identifying at least one of an entity, a scope, a time period, a field value, or a combination thereof based at least in part on the one or more tags, wherein generating the database query in the query language is based at least in part on the identifying.  This limitation, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process.  The limitation includes identifying at least one of an entity, a scope, a time period, a field value, or a combination thereof based at least in part on the one or more tags, wherein generating the database query in the query language is based at least in part on the identifying can be reasonably be performed in the human mind, reasonably.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. If a claim limitation, under its broadest reasonable interpretation, covers mental processes, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
As to claim 16, the claim recites wherein the neural network comprises a named Entity Recognition system.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception set forth in claim 1.   This limitation is recited at a high level of generality, such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. If a claim limitation, under its broadest reasonable interpretation, covers mental processes, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 17 recites formatting the set of results for the search query for display.  This step is well-understood, routine and conventional in view of MPEP § 2106.05(d).  This limitation falls under Versata, because these steps relate to storing and retrieving information in memory (See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).
This limitation of in a user interface of the user device is recited at a high level of generality, such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.
The judicial exception identified above is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. If a claim limitation, under its broadest reasonable interpretation, covers mental processes, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a process in the form of a method.  The claim recites, in part, receive, from a user device, a search query comprising one or more parameters;  tag the search query using one or more tags associated with the one or more parameters, wherein the one or more tags are determined based at least in part on a neural network;  determine that the search query is supported as a conceptual query based at least in part on a tag of the one or more tags corresponding to a data object stored in a database; generate a database query in a query language based at least in part on the search query, wherein the generating is based at least in part on the one or more tags and determining that the search query is supported as the conceptual query;  retrieve, from the database, a set of results for the search query using the database query in the query language; and  transmitting, to the user device, the set of results for the search query.
To this end, the limitation of tag the search query using one or more tags associated with the one or more parameters, wherein the one or more tags are determined based at least in part on a neural network, is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a tagging of a query can be performed mentally.  A mind is a neural network.  The limitation of determine that the search query is supported as a conceptual query based at least in part on a tag of the one or more tags corresponding to a data object stored is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a determination of a supported conceptual query based at least in part on a tag corresponding to a stored data object is a process that can be performed in the human mind.  The limitation of generate a database query in a query language based at least in part on the search query, wherein the generating is based at least in part on the one or more tags and determining that the search query is supported as the conceptual query is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a user can mentally determine a database query in a query language based on a search query, using one or more tags and whether the query is supported as a conceptual query.  Therefore, these limitations fall under the Mental Processes grouping of Abstract Ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of a user device, processor, memory and a database.  These elements are recited at a high level of generality, such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.  Moreover, the limitations of receive a search query comprising one or more parameters; retrieve a set of results for the search query using the database query in the query language; and transmitting, to the user device, the set of results for the search query do not use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The elements of a user device and a database merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly receive a search query comprising one or more parameters; retrieve a set of results for the search query using the database query in the query language; and transmit, to the user device, the set of results for the search query amount to insignificant extra-solution activity.  These steps are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea. 
The steps of receive a search query comprising one or more parameters and transmitting the set of results for the search query are well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that receiving or transmitting data over a network, e.g., using the Internet to gather data, is an example of well-understood routine and conventional steps (Symantec, 838 F.3d at 1321, 120 USPQ2d at 136,).  These steps fall within Symantec, because the receiving and the transmitting are both performed over a network as set forth in [0021] of Applicant's specification.
Further, the step of retrieve a set of results for the search query using the database query in the query language falls under the scope of Versata, because these steps relate to storing and retrieving information in memory (See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).
Accordingly, the steps of receive a search query comprising one or more parameters; retrieving a set of results for the search query using the database query in the query language; and transmit the set of results for the search query are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.  Therefore, the judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
If a claim limitation, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea and is not patent eligible.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites parse the search query based at least in part on the one or more parameters; determine an input array based at least in part on parsing the search query, and input the input array into the neural network.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to Mental Processes.
To this end, the limitation of parse the search query based at least in part on the one or more parameters is a process that under its broadest reasonable interpretation, covers a Mental Process.  The parsing based on parameters can be performed in the human mind.  Further, the limitation of determine an input array based at least in part on parsing the search query describes a process which can be performed in the human mind.  The limitation of input the input array into the neural network, is a process that under its broadest reasonable interpretation, covers a mental process.  This is because the inputting an array into a neural network can be interpreted as mentally processing an array.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers mental processes, but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a process in the form of a method.  The claim recites, in part, receive, from a user device, a search query comprising one or more parameters;  tag the search query using one or more tags associated with the one or more parameters, wherein the one or more tags are determined based at least in part on a neural network;  determine that the search query is supported as a conceptual query based at least in part on a tag of the one or more tags corresponding to a data object stored in a database; generate a database query in a query language based at least in part on the search query, wherein the generating is based at least in part on the one or more tags and determining that the search query is supported as the conceptual query;  retrieve, from the database, a set of results for the search query using the database query in the query language; and  transmitting, to the user device, the set of results for the search query.
To this end, the limitation of tag the search query using one or more tags associated with the one or more parameters, wherein the one or more tags are determined based at least in part on a neural network, is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a tagging of a query can be performed mentally.  A mind is a neural network.  The limitation of determine that the search query is supported as a conceptual query based at least in part on a tag of the one or more tags corresponding to a data object stored is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a determination of a supported conceptual query based at least in part on a tag corresponding to a stored data object is a process that can be performed in the human mind.  The limitation of generate a database query in a query language based at least in part on the search query, wherein the generating is based at least in part on the one or more tags and determining that the search query is supported as the conceptual query is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a user can mentally determine a database query in a query language based on a search query, using one or more tags and whether the query is supported as a conceptual query.  Therefore, these limitations fall under the Mental Processes grouping of Abstract Ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of a user device, processor, non-transitory computer readable medium, and a database.  These elements are recited at a high level of generality, such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.  Moreover, the limitations of receive a search query comprising one or more parameters; retrieve a set of results for the search query using the database query in the query language; and transmitting, to the user device, the set of results for the search query do not use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  These 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The elements of a user device, processor, non-transitory computer readable medium, and a database merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea.  The elements of receive a search query comprising one or more parameters; retrieve a set of results for the search query using the database query in the query language; and transmit, to the user device, the set of results for the search query amount to insignificant extra-solution activity.  These steps are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea. 
The steps of receive a search query comprising one or more parameters and transmitting the set of results for the search query are well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that receiving or transmitting data over a network, e.g., using the Internet to gather data, is an example of well-understood routine and conventional steps (Symantec, 838 F.3d at 1321, 120 USPQ2d at 136,).  These steps fall within Symantec, because the receiving and the transmitting are both performed over a network as set forth in [0021] of Applicant's specification.
Further, the step of retrieve a set of results for the search query using the database query in the query language falls under the scope of Versata, because these steps relate to storing and retrieving information in memory (See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).
Accordingly, the steps of receive a search query comprising one or more parameters; retrieving a set of results for the search query using the database query in the query language; and transmit the set of results for the search query are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.  Therefore, the judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11, 14, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 10,303,683), Shalaby (US Pub. No. 2020/0327886 A1) and Galitsky (US Pub. No. 2020/0034362 A1).
As to claim 1, Anderson teaches a method for query handling at a server, comprising: 
receiving, from a user device, a search query comprising one or more parameters (Col. 7, line 60 – col. 8, line 10 teaches "Intelligent agent 50 begins by receiving the natural language query (NLQ) from a user in computer-readable form (52). The NLQ may be received using any type of user input device, such as entered into a computer or other electronic device via a physical keyboard (or using a touch-screen with a keyboard displayed), sent as a text message (e.g., using the short messaging service SMS), or generated from a vocal utterance which is converted to text."
Col. 8, lines 40-45 teaches "FIG. 3 shows the flow for translating the NLQ into a SDQ in accordance with an illustrative implementation of the present invention. The translation step 54 begins by extracting entities from the NLQ (60)."
The entities of the NLQ are recognized as parameters of the search query.); 
tagging the search query using one or more tags associated with the one or more parameters (Col. 8, lines 40-45 teaches "FIG. 3 shows the flow for translating the NLQ into a SDQ (structured data query) in accordance with an illustrative implementation of the present invention. The translation step 54 begins by extracting entities from the NLQ (60)."

Col. 8, lines 55-65 teaches "Selected entities are correlated with generic variables … Generic variables represent labels or value types that may be found in a variety of different structured data sets, i.e., they are more conceptual in nature and not limited to any particular programming language."  Correlating entities with the generic variables teaches tagging the parameters of the search query; the generic variables are labels for the entities.)
determining that the search query is supported as a conceptual query based at least in part on a tag of the one or more tags corresponding to a data object stored in a database (col. 9, lines 15-25 teaches "the resulting generic query can be associated with a structured question type (70)."   col. 9, lines 15-30 teaches "A natural language classifier (NLC) can be drafted based on a 'ground truth', which may take the form of a comma-separated value (CSV) file. The CSV file maps example queries to SQL shells.  The NLC uses these example queries to classify the generic query obtained from the user's NLQ, i.e., the classifications are the structured question types."  The classification of the natural language query as a structured question type, by using the generic query, teaches a determination that the search query is a conceptual query.  
The generic variables, which correspond to the tags, are used by the generic query.  Thus, the determination is that the generic query is associated with a structured question (e.g. the query is a supported conceptual query), is based on the generic variables (the claimed tags).
These tags of the generic query correspond to data objects stored in a database, because the structured question types are SQL shells stored in a CSV file.  As shown in FIG. 4, the generic query (the Question in the first column), corresponds to the SQL shells (Type column) in the CSV file.  The SQL shells are a data object. Also see figure 5); 
generating a database query in a query language based at least in part on the search query, wherein the generating is based at least in part on the one or more tags and determining that the search query is supported as the conceptual query (col. 9, lines 35-45 teaches "once the proper structured question type is found, specific data is substituted for the structured data variables in the question type based on the extracted entities to generate the structured data query (72). The structured data variables correspond to specific generic variables ; 
Anderson does not expressly teach:
wherein the one or more tags are determined based at least in part on a neural network; 
retrieving, from the database, a set of results for the search query using the database query in the query language; and
transmitting, to the user device, the set of results for the search query.
However, Shalaby teaches wherein the one or more tags are determined based at least in part on a neural network ([0063] teaches "a decoder Recurrent Neural Network RNN 301 takes this vector and produces a sequence of IOB tags, one for each term in the input sentence."
Anderson and Shalaby are combinable because they are directed to query processing (Anderson col. 3, lines 30-45, Shalaby [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Anderson, to incorporate the above-cited limitations as taught by Shalaby with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Anderson to provide unsupervised curation and purification of extracted entities access to information. (Shalaby [0034]).  
Anderson, as modified, does not expressly teach:
retrieving, from the database, a set of results for the search query using the database query in the query language; and
transmitting, to the user device, the set of results for the search query.
retrieving, from the database, a set of results for the search query using the database query in the query language; and transmitting, to the user device, the set of results for the search query ([0042] teaches "translate the query into a native database query, obtain results from the database 190, and provide the results back to the user interface 110."  This teaches retrieving search results from a database in a native query language, and then providing the results for the search query to the user interface (the user device).  [0095] teaches "Examples of the NL query, logs for intermediate steps, and resultant SQL representation and query results are shown below."  This teaches a resultant SQL representation for the query, SQL is a query language.)
Anderson, as modified, and Galitsky are combinable because they are directed to query processing (Anderson col. 3, lines 30-45, Galitsky [0027]).
It would have been obvious to one of ordinary skill in It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Anderson, to incorporate the above-cited limitations as taught by Galitsky with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Anderson to provide better search results. (Galitsky [0042).  

As to claim 2, Anderson teaches parsing the search query based at least in part on the one or more parameters (col. 8, lines 40-45 teaches "extracting entities from the NLQ (60)."  The entities of the natural language query are recognized as the parameters.  The extraction teaches a parsing.); 
determining an … array based at least in part on parsing the search query  (col. 8, lines 40-50 teaches "The extracted entities may for example include a country, a person, an organization, a date or date range, various expenditures (costs) or revenues (income), a brand, an industry or business sector, etc."  This teaches extracting multiple entities, and therefore an array of entities (e.g. multiple entities) is determined.) 
Anderson teaches an array, but does not expressly teach that the array is an input array.  Further Anderson does not expressly teach inputting the input array into the neural network.
 inputting the input array into the neural network ([0063] teaches "During encoding, raw terms in each sentence are processed sequentially through an RNN 300 and encoded as a fixed-length vector that captures all the semantic and syntactic structures in the sentence. Then, a decoder RNN 301 takes this vector and produces a sequence of IOB tags ".
Anderson and Shalaby are combinable because they are directed to query processing (Anderson col. 3, lines 30-45, Shalaby [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Anderson, to incorporate the above-cited limitations as taught by Shalaby with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Anderson to provide unsupervised curation and purification of extracted entities access to information. (Shalaby [0034]).  

As to claim 3, Anderson does not expressly teach obtaining an output of the neural network based at least in part on inputting the input array; and determining the one or more tags based at least in part on the output of the neural network, wherein tagging the search query using the one or more tags is based at least in part on determining the one or more tags.
However, Shalaby teaches obtaining an output of the neural network based at least in part on inputting the input array ([0063] of Shalaby teaches "a decoder RNN 301 takes this vector and produces a sequence of IOB tags, one for each term in the input sentence."  The IOB tags are the output, the vector is the input.); and determining the one or more tags based at least in part on the output of the neural network, wherein tagging the search query using the one or more tags is based at least in part on determining the one or more tags ([0063] of Shalaby teaches "a decoder RNN 301 takes this vector and produces a sequence of IOB tags, one for each term in the input sentence."  Here, IOB tags are produced as the output.  [0071] teaches "the example implementations tag only utterances with entity mentions found in the curated entities pool."  This teaches using the tags to tag utterances.  The utterances are recognized as a search query.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Anderson, to incorporate the above-cited limitations as taught by Shalaby with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Anderson to provide unsupervised curation and purification of extracted entities access to information. (Shalaby [0034]).  
	
As to claim 4, Anderson teaches wherein parsing the search query and determining the input array further comprises:
parsing the search query to identify one or more words (col. 8, lines 40-50 teaches "The extracted entities may for example include a country, a person, an organization, a date or date range, various expenditures (costs) or revenues (income), a brand, an industry or business sector, etc."  This teaches extracting multiple entities that correspond to words such as a country, a person, etc.)	Anderson, as modified, does not expressly teach determining one or more numerical values associated with the one or more words, wherein the input array comprises the one or more numerical values.
However, Galitsky teaches 
determining one or more numerical values associated with the one or more words, wherein the input array comprises the one or more numerical values ([0049] teaches "Analyzing a query can include creating parse trees from NL query 120. In another example, database application 102 analyzes the query `Return users who watched more movies than Bob on Documentary after 2007`. database application 102 creates a set of parse trees. The database application 102 provides the ambiguities to the user interface 110. For example, one candidate parse tree is explained as `return the users whose movies on Documentary after 2007 is more than Bob's. `.")  This teaches that the parse tree includes the number 2007.  This value is associated with the words Documentary and movie because these words are also in the query.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Anderson, to incorporate the above-cited limitations as taught by Galitsky with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Anderson to provide better search results. (Galitsky [0042).  

As to claim 5, Anderson as modified, does not expressly teach parsing the search query to identify one or more characters.
However, Galitsky teaches parsing the search query to identify one or more characters ([0049] teaches "Analyzing a query can include creating parse trees from NL query 120.  In another example, database application 102 analyzes the query `Return users who watched more movies than Bob on Documentary after 2007`. database application 102 creates a set of parse trees."  [0055] teaches "Each of nodes 301-314 corresponds to a word of the NL query 120."  [0055] refers to the parse tree in FIG. 3.  These passages teach parsing based on the words of the query to create a parse tree.  The words of the query are parsed and placed into nodes 301-314.   Therefore, one or more characters (the words of the query) are identified and placed into the nodes.); and
determining one or more numerical values associated with the one or more characters ([0069] teaches "FIG. 5 is a diagram depicting matching keywords to database tables."  [0072] teaches "Database application 102 can score the level of match using one or more techniques, e.g., number of matching words between phrase and table-field pair."  This teaches scoring the level of match between a keyword and a database table.  A score is interpreted as a numerical value.), wherein the input array comprises the one or more numerical values (As shown in FIG. 3, the parse tree includes the 2005-06-02 value).
Anderson, as modified, and Galitsky are combinable because they are directed to query processing (Anderson col. 3, lines 30-45, Galitsky [0027]).

The suggestion/motivation for doing so would have been to allow user of Anderson to provide better search results. (Galitsky [0042).  

As to claim 6, Anderson teaches determining that a first tag and a second tag are associated with a parameter included in the search query (col. 9, lines 10-20 teaches "This simplification may also involve an extracted entity, e.g., "in the last quarter of <year>" becomes "between DATE1 and DATE2" where DATE1 represents the first day of last the quarter for the noted year and DATE2 represents the last day of the last quarter for the noted year."
Here, the entity represented by the year is associated with generic expressions DATE1 and DATE2; these are a first tag and second tag, respectively.); and combining the first tag and the second tag associated with the parameter, wherein tagging the search query is based at least in part on combining the first tag and the second tag  (col. 9, lines 10-20 teaches "This simplification may also involve an extracted entity, e.g., "in the last quarter of <year>" becomes "between DATE1 and DATE2" where DATE1 represents the first day of last the quarter for the noted year and DATE2 represents the last day of the last quarter for the noted year."  The tags DATE1 and DATE2 are used together, so they are combined.  These two generic variables are used in the generic query, so they are used in the tagging.).

As to claim 9, Anderson, as modified, does not expressly teach identifying a plurality of data object types stored in the database based at least in part on a configured list of data object types supported by the database); and
determining the tag of the one or more tags corresponding to the data object stored in the database based at least in part on identifying the plurality of data object types.
However, Galitsky teaches identifying a plurality of data object types stored in the database based at least in part on a configured list of data object types supported by the database ([0062] teaches "Database application 102 attempts to map each parse tree node to a SQL command, reference to a table, field or value."  The configured list of data object types are a SQL command, reference to a table, field or value.  [0081] teaches "database application 102 accesses a custom database index and executes a search of a part of user NL query against the database."  This teaches that the custom index, which is a list, is accessed within the database.); and
determining the tag of the one or more tags corresponding to the data object stored in the database based at least in part on identifying the plurality of data object types ([0062] teaches " Such approach identifies the nodes in the linguistic parse tree that can be mapped to SQL components and tokenizes them into different tokens … Also, some nodes may have multiple mappings, which causes ambiguities in interpreting these nodes. For each such node, the parse tree node mapper outputs the best mapping to the parse tree structure adjustor by default."  This teaches that nodes are mapped to a specific SQL component.  Even though there are multiple mappings, the best mapping is selected.  This teaches determining a tag by mapping the node to the SQL component.  Since the best mapping is selected, the list of a SQL command, reference to a table, field or value is analyzed.)
Anderson, as modified, and Galitsky are combinable because they are directed to query processing (Anderson col. 3, lines 30-45, Galitsky [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Anderson, to incorporate the above-cited limitations as taught by Galitsky with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Anderson to provide better search results. (Galitsky [0042).  

As to claim 11, Anderson teaches determining metadata based at least in part on the one or more tags associated with the one or more parameters (col. 9, lines 15-35 teaches "The resulting generic query can be associated with a structured question type (70). The structured question type is specific to the particular structured data system/language employed for storing the 
The generic variables are tags that make up the generic query.  Since the generic query is associated with a structured question type, metadata (e.g. additional data describing the generic query) in the form of the structured question type is determined.); and
generating at least one of the database query in the query language, the set of results for the search query, or a combination thereof based at least in part on the metadata (col. 9, lines 35-45 teaches "once the proper structured question type is found, specific data is substituted for the structured data variables in the question type based on the extracted entities to generate the structured data query (72)."  This teaches that the structured question type (the metadata) is used as a framework to generate the structured data query.  The structured data query is recognized as the database query).

As to claim 14, Anderson, as modified, does not expressly teach wherein tagging the search query using the one or more tags comprises: tagging the search query using the one or more tags according to an Inside Outside Beginning (IOB) format.  

Shalaby teaches wherein tagging the search query using the one or more tags comprises: tagging the search query using the one or more tags according to an Inside Outside Beginning (IOB) format ([0063] teaches "During encoding, raw terms in each sentence are processed sequentially through an RNN 300 and encoded as a fixed-length vector that captures 
Anderson, as modified, and Shalaby are combinable because they are directed to query processing (Anderson col. 3, lines 30-45, Shalaby [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Anderson, to incorporate the above-cited limitations as taught by Shalaby with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Anderson to provide unsupervised curation and purification of extracted entities access to information. (Shalaby [0034]).  

As to claim 15, Anderson teaches identifying at least one of an entity, a scope, a time period, a field value, or a combination thereof based at least in part on the one or more tags, wherein generating the database query in the query language is based at least in part on the identifying (col. 9, lines 15-35 teaches "The resulting generic query can be associated with a structured question type (70). The structured question type is specific to the particular structured data system/language employed for storing the information, e.g., a SQL statement, and has structured data variables supported by that language. In the preferred implementation, the generic query is associated with the structured question type using one or more natural language classifiers. The use of natural language classifiers has many advantages as discussed further below. A natural language classifier (NLC) can be drafted based on a "ground truth", which may take the form of a comma-separated value (CSV) file. The CSV file maps example queries to SQL shells. FIG. 4 shows a table 80 representing such a CSV file, with simplified queries and corresponding SQL statements. While FIG. 4 shows only nineteen rows, an exemplary ground truth file might have around one thousand entries (questions). The NLC uses these example queries to classify the generic query obtained from the user's NLQ, i.e., the classifications are the structured question types. The NLC 

As to claim 17, Anderson does not expressly teach formatting the set of results for the search query for display in a user interface of the user device.
However, Galitsky teaches formatting the set of results for the search query for display in a user interface of the user device ([0042] teaches "translate the query into a native database query, obtain results from the database 190, and provide the results back to the user interface 110.  Additionally or alternatively, computing system 101 can detect ambiguities in the natural language query and obtain clarification from via user interface 110, resulting in a more complete mapping and better search results."  The clarification of the results teaches formatting the set of results for display on the user device.

As to claim 18, Anderson teaches an apparatus for query handling at a server, comprising:
a processor (col. 4, lines 30-45);
memory in electronic communication with the processor (col. 4, lines 30-45); and
instructions stored in the memory and executable by the processor  (col. 4, lines 55-65) to cause the apparatus to:
receive, from a user device, a search query comprising one or more parameters (Col. 7, line 60 – col. 8, line 10 teaches "Intelligent agent 50 begins by receiving the natural language query (NLQ) from a user in computer-readable form (52). The NLQ may be received using any type of user input device, such as entered into a computer or other electronic device via a physical keyboard (or using a touch-screen with a keyboard displayed), sent as a text message (e.g., using the short messaging service SMS), or generated from a vocal utterance which is converted to text."

The entities of the NLQ are recognized as parameters of the search query.); 
tag the search query using one or more tags associated with the one or more parameters (Col. 8, lines 40-45 teaches "FIG. 3  shows the flow for translating the NLQ into a SDQ (structured data query) in accordance with an illustrative implementation of the present invention. The translation step 54 begins by extracting entities from the NLQ (60)."
The entities of the natural language query (NLQ) are recognized as parameters of the search query.
Col. 8, lines 55-65 teaches "Selected entities are correlated with generic variables … Generic variables represent labels or value types that may be found in a variety of different structured data sets, i.e., they are more conceptual in nature and not limited to any particular programming language."  Correlating entities with the generic variables teaches tagging the parameters of the search query;  the generic variables are labels for the entities.)
determine that the search query is supported as a conceptual query based at least in part on a tag of the one or more tags corresponding to a data object stored in a database (col. 9, lines 15-25 teaches "the resulting generic query can be associated with a structured question type (70)."    col. 9, lines 15-30 teaches "A natural language classifier (NLC) can be drafted based on a 'ground truth', which may take the form of a comma-separated value (CSV) file. The CSV file maps example queries to SQL shells.  The NLC uses these example queries to classify the generic query obtained from the user's NLQ, i.e., the classifications are the structured question types."  The classification of the natural language query as a structured question type, by using the generic query, teaches a determination that the search query is a conceptual query.  
The generic variables, which correspond to the tags, are used by the generic query.  Thus, the determination is that the generic query is associated with a structured question (e.g. the query is a supported conceptual query), is based on the generic variables (the claimed tags).
These tags of the generic query correspond to data objects stored in a database, because the structured question types are SQL shells stored in a CSV file.  As shown in FIG. 4, the generic ; 
generate a database query in a query language based at least in part on the search query, wherein the generating is based at least in part on the one or more tags and determining that the search query is supported as the conceptual query (col. 9, lines 35-45 teaches "once the proper structured question type is found, specific data is substituted for the structured data variables in the question type based on the extracted entities to generate the structured data query (72). The structured data variables correspond to specific generic variables which in turn correspond to the extracted entities so it is easy for the intelligent agent running on computer system 10 to maintain a hook for each structured data variable back to its respective entity."  The structured data query is a database query.  It is based on the extracted entities, which are ultimately derived from the natural language query.  First, the proper structured question type must be found and then the structured data query can be created, so it is based on determining that the search query is a supported conceptual query.); 
Anderson does not expressly teach:
wherein the one or more tags are determined based at least in part on a neural network; 
retrieve, from the database, a set of results for the search query using the database query in the query language; and
transmit, to the user device, the set of results for the search query.
However, Shalaby teaches wherein the one or more tags are determined based at least in part on a neural network ([0063] teaches "a decoder Recurrent Neural Network RNN 301 takes this vector and produces a sequence of IOB tags, one for each term in the input sentence."
Anderson and Shalaby are combinable because they are directed to query processing (Anderson col. 3, lines 30-45, Shalaby [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Anderson, to incorporate the above-cited limitations as taught by Shalaby with a reasonable expectation of success.   

Anderson, as modified, does not expressly teach:
retrieve, from the database, a set of results for the search query using the database query in the query language; and
transmit, to the user device, the set of results for the search query.
However, Galitsky teaches retrieve, from the database, a set of results for the search query using the database query in the query language; and transmit, to the user device, the set of results for the search query ([0042] teaches "translate the query into a native database query, obtain results from the database 190, and provide the results back to the user interface 110."  This teaches retrieving search results from a database in a native query language, and then providing the results for the search query to the user interface (the user device).  [0095] teaches "Examples of the NL query, logs for intermediate steps, and resultant SQL representation and query results are shown below."  This teaches a resultant SQL representation for the query, SQL is a query language.)
Anderson, as modified, and Galitsky are combinable because they are directed to query processing (Anderson col. 3, lines 30-45, Galitsky [0027]).
It would have been obvious to one of ordinary skill in It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Anderson, to incorporate the above-cited limitations as taught by Galitsky with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Anderson to provide better search results. (Galitsky [0042).  

As to claim 19, Anderson teaches parse the search query based at least in part on the one or more parameters (col. 8, lines 40-45 teaches "extracting entities from the NLQ (60)."  The entities of the natural language query are recognized as the parameters.  The extraction teaches a parsing.); 
determine an … array based at least in part on parsing the search query  (col. 8, lines 40-50 teaches "The extracted entities may for example include a country, a person, an organization, a date or date range, various expenditures (costs) or revenues (income), a brand, an industry or business sector, etc."  This teaches extracting multiple entities, and therefore an array of entities (e.g. multiple entities) is determined.) 
Anderson teaches an array, but does not expressly teach that the array is an input array.  Further Anderson does not expressly teach input the input array into the neural network.
However, Shalaby teaches input the input array into the neural network ([0063] teaches "During encoding, raw terms in each sentence are processed sequentially through an RNN 300 and encoded as a fixed-length vector that captures all the semantic and syntactic structures in the sentence. Then, a decoder RNN 301 takes this vector and produces a sequence of IOB tags ".
Anderson and Shalaby are combinable because they are directed to query processing (Anderson col. 3, lines 30-45, Shalaby [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Anderson, to incorporate the above-cited limitations as taught by Shalaby with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Anderson to provide unsupervised curation and purification of extracted entities access to information. (Shalaby [0034]).  

As to claim 20, Anderson teaches a non-transitory computer-readable medium storing code for query handling at a server (col. 5, lines 55-65), the code comprising instructions executable by a processor to:
receive, from a user device, a search query comprising one or more parameters (Col. 7, line 60 – col. 8, line 10 teaches "Intelligent agent 50 begins by receiving the natural language query (NLQ) from a user in computer-readable form (52). The NLQ may be received using any type of user input device, such as entered into a computer or other electronic device via a physical 
Col. 8, lines 40-45 teaches "FIG. 3 shows the flow for translating the NLQ into a SDQ in accordance with an illustrative implementation of the present invention. The translation step 54 begins by extracting entities from the NLQ (60)."
The entities of the NLQ are recognized as parameters of the search query.); 
tag the search query using one or more tags associated with the one or more parameters (Col. 8, lines 40-45 teaches "FIG. 3  shows the flow for translating the NLQ into a SDQ (structured data query) in accordance with an illustrative implementation of the present invention. The translation step 54 begins by extracting entities from the NLQ (60)."
The entities of the natural language query (NLQ) are recognized as parameters of the search query.
Col. 8, lines 55-65 teaches "Selected entities are correlated with generic variables … Generic variables represent labels or value types that may be found in a variety of different structured data sets, i.e., they are more conceptual in nature and not limited to any particular programming language."  Correlating entities with the generic variables teaches tagging the parameters of the search query;  the generic variables are labels for the entities.)
determine that the search query is supported as a conceptual query based at least in part on a tag of the one or more tags corresponding to a data object stored in a database (col. 9, lines 15-25 teaches "the resulting generic query can be associated with a structured question type (70)."    col. 9, lines 15-30 teaches "A natural language classifier (NLC) can be drafted based on a 'ground truth', which may take the form of a comma-separated value (CSV) file. The CSV file maps example queries to SQL shells.  The NLC uses these example queries to classify the generic query obtained from the user's NLQ, i.e., the classifications are the structured question types."  The classification of the natural language query as a structured question type, by using the generic query, teaches a determination that the search query is a conceptual query.  
The generic variables, which correspond to the tags, are used by the generic query.  Thus, the determination is that the generic query is associated with a structured question (e.g. the query is a supported conceptual query), is based on the generic variables (the claimed tags).
; 
generate a database query in a query language based at least in part on the search query, wherein the generating is based at least in part on the one or more tags and determining that the search query is supported as the conceptual query (col. 9, lines 35-45 teaches "once the proper structured question type is found, specific data is substituted for the structured data variables in the question type based on the extracted entities to generate the structured data query (72). The structured data variables correspond to specific generic variables which in turn correspond to the extracted entities so it is easy for the intelligent agent running on computer system 10 to maintain a hook for each structured data variable back to its respective entity."  The structured data query is a database query.  It is based on the extracted entities, which are ultimately derived from the natural language query.  First, the proper structured question type must be found and then the structured data query can be created, so it is based on determining that the search query is a supported conceptual query.). 
Anderson does not expressly teach:
wherein the one or more tags are determined based at least in part on a neural network; 
retrieve, from the database, a set of results for the search query using the database query in the query language; and
transmit, to the user device, the set of results for the search query.
However, Shalaby teaches wherein the one or more tags are determined based at least in part on a neural network ([0063] teaches "a decoder Recurrent Neural Network RNN 301 takes this vector and produces a sequence of IOB tags, one for each term in the input sentence."
Anderson and Shalaby are combinable because they are directed to query processing (Anderson col. 3, lines 30-45, Shalaby [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as 
The suggestion/motivation for doing so would have been to allow user of Anderson to provide unsupervised curation and purification of extracted entities access to information. (Shalaby [0034]).  
Anderson, as modified, does not expressly teach:
retrieve, from the database, a set of results for the search query using the database query in the query language; and
transmit, to the user device, the set of results for the search query.
However, Galitsky teaches retrieve, from the database, a set of results for the search query using the database query in the query language; and transmit, to the user device, the set of results for the search query ([0042] teaches "translate the query into a native database query, obtain results from the database 190, and provide the results back to the user interface 110."  This teaches retrieving search results from a database in a native query language, and then providing the results for the search query to the user interface (the user device).  [0095] teaches "Examples of the NL query, logs for intermediate steps, and resultant SQL representation and query results are shown below."  This teaches a resultant SQL representation for the query, SQL is a query language.)
Anderson, as modified, and Galitsky are combinable because they are directed to query processing (Anderson col. 3, lines 30-45, Galitsky [0027]).
It would have been obvious to one of ordinary skill in It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Anderson, to incorporate the above-cited limitations as taught by Galitsky with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Anderson to provide better search results. (Galitsky [0042).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Shalaby, Galitsky, and further in view of Li (US Pub. No. 2008/0235199 A1). 
determining that at least one parameter from the one or more parameters includes at least one of a name of a person, a name of an organization, or a combination thereof (  teaches "the extracted entities may for example include a country, a person"  The extracted entity is a parameter and is a person.).
Anderson teaches a parameter including the name of a person. However, Anderson as modified, does not expressly disclose resolving the at least one parameter to a unique identifier associated with at least one of the person, the organization, or a combination thereof.
Li teaches resolving the at least one parameter to a unique identifier associated with at least one of the (entity). ([0030] teaches "The classified parse tree 58 includes a plurality of nodes, one for each term, and labeled according to the marker type or token type. Each node is assigned a unique identifier."  Assigning a unique identifier to the nodes, which represent the terms, teaches resolving a parameter to a unique ID associated with the entity.)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Shalaby, Galitsky, and further in view of Ben-Tzur (US 9,652,515 B1). 
As to claim 8, Anderson as modified, does not expressly teach querying a search index database based at least in part on the at least one parameter; and
receiving, from the search index database, the unique identifier based at least in part on the querying.
However, Ben-Tzur teaches querying a search index database based at least in part on the at least one parameter (col. 2, lines 45-55 teaches "querying a mapping mechanism (e.g., an inverted index, a look-up table, etc.) of the application data store with the search terms of the first search query."  This teaches querying an inverted index of a database based on search terms.); and
receiving, from the search index database, the unique identifier based at least in part on the querying col. 2, lines 45-55 teaches "querying a mapping mechanism (e.g., an inverted index, a look-up table, etc.) of the application data store with the search terms of the first search query. The mapping mechanism maps keywords to application record IDs that identify the application records. The search server may receive one or more application record IDs from the application data store in response to the querying."  This teaches querying an index, which is 
Anderson, as modified, and Ben-Tzur are combinable because they are directed to query processing (Anderson col. 3, lines 30-45, Ben-Tzur col. 4, lines 40-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Anderson, to incorporate the above-cited limitations as taught by Ben-Tzur with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Anderson to parameterize one or more of the unparameterized data fields based on search terms in the search query. (Ben-Tzur col. 2, lines 60-65).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Shalaby, Galitsky, and further in view of Valencia (US Pub. No. 2020/0191896 A1). 
As to claim 10, Anderson, as modified, does not expressly teach retrieving, from the database, information indicating the plurality of data object types supported by the database; and configuring the configured list of data object types based at least in part on the retrieved information indicating the plurality of data object types supported by the database.
However, Valencia teaches retrieving, from the database, information indicating the plurality of data object types supported by the database; and configuring the configured list of data object types based at least in part on the retrieved information indicating the plurality of data object types supported by the database ([0169] teaches "the client device 320 will typically retrieve and display a list of object types associated with the object rules stored in the repository. This allows the user to select an object type corresponding to the type of object with which the tag 310 is to be associated, enabling the client device 320 to determine a selected object type at step 840."  This teaches that the list of object types is retrieved.  These object types are associated with the object rules, so they are supported by the database.  Displaying the list of object 
Anderson, as modified, and Valencia are combinable because they are directed to query processing (Anderson col. 3, lines 30-45, Valencia [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Anderson, to incorporate the above-cited limitations as taught by Valencia with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Anderson to determine context data at least partially indicative of a current tag context. (Valencia [0042).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Shalaby, and further in view of Galitsky and Boucher (US Pub. No. 2016/0063093).
As to claim 12, Anderson teaches receiving, from a user device, a second search query comprising one or more parameters (Col. 7, line 60 – col. 8, line 10 teaches "Intelligent agent 50 begins by receiving the natural language query (NLQ) from a user in computer-readable form (52). The NLQ may be received using any type of user input device, such as entered into a computer or other electronic device via a physical keyboard (or using a touch-screen with a keyboard displayed), sent as a text message (e.g., using the short messaging service SMS), or generated from a vocal utterance which is converted to text."
Col. 8, lines 40-45 teaches "FIG. 3 shows the flow for translating the NLQ into a SDQ in accordance with an illustrative implementation of the present invention. The translation step 54 begins by extracting entities from the NLQ (60)."
The entities of the NLQ are recognized as parameters of the search query.  Examiner's interpretation of Anderson is that multiple queries are supported.); 
tagging the second search query using one or more additional tags associated with the one or more parameters (Col. 8, lines 40-45 teaches "FIG. 3 shows the flow for translating the NLQ into a SDQ (structured data query) in accordance with an illustrative 
The entities of the natural language query (NLQ) are recognized as parameters of the search query.
Col. 8, lines 55-65 teaches "Selected entities are correlated with generic variables … Generic variables represent labels or value types that may be found in a variety of different structured data sets, i.e., they are more conceptual in nature and not limited to any particular programming language."  Correlating entities with the generic variables teaches tagging the parameters of the search query;  the generic variables are labels for the entities.)
Anderson, as modified, does not expressly teach wherein the one or more tags are determined based at least in part on a neural network;
determining that the second search query is not supported as a second conceptual query based at least in part on the one or more additional tags;
performing a keyword search using the one or more additional parameters included in the second search query based at least in part on the second search query not supporting the second conceptual query;
retrieving a second set of results for the second search query based at least in part on the keyword search; and transmitting, to the user device, the second set of results for the second search query.
However, Shalaby teaches wherein the one or more tags are determined based at least in part on a neural network ([0063] teaches "a decoder Recurrent Neural Network RNN 301 takes this vector and produces a sequence of IOB tags, one for each term in the input sentence."
Anderson and Shalaby are combinable because they are directed to query processing (Anderson col. 3, lines 30-45, Shalaby [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Anderson, to incorporate the above-cited limitations as taught by Shalaby with a reasonable expectation of success.   

Anderson, as modified, does not expressly teach determining that the second search query is not supported as a second conceptual query based at least in part on the one or more additional tags;
performing a keyword search using the one or more additional parameters included in the second search query based at least in part on the second search query not supporting the second conceptual query;
retrieving a second set of results for the second search query based at least in part on the keyword search; and transmitting, to the user device, the second set of results for the second search query'.
However, Galitsky teaches determining that the second search query is not supported as a second conceptual query based at least in part on the one or more additional tags  ([0091] teaches "Returning to FIG. 2, at block 207, process 200 involves determining whether there are any unmapped keywords. If there are still unmapped keywords, then process 200 continues to block 208."  The unmapped keyword is recognized as the absence of a tag, and therefore the query is not supported and clarification is requested.).
Anderson, as modified, and Galitsky are combinable because they are directed to query processing (Anderson col. 3, lines 30-45, Galitsky [0027]).
It would have been obvious to one of ordinary skill in It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Anderson, to incorporate the above-cited limitations as taught by Galitsky with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Anderson to provide better search results. (Galitsky [0042).  
Anderson, as modified, does not expressly teach performing a keyword search using the one or more additional parameters included in the second search query based at least in part on the second search query not supporting the second conceptual query;
retrieving a second set of results for the second search query based at least in part on the keyword search; and transmitting, to the user device, the second set of results for the second search query.
However, Boucher teaches 
performing a keyword search using the one or more additional parameters included in the second search query based at least in part on the second search query not supporting the second conceptual query ([0083] teaches "In contrast, the search query "board games" is an example of a weak match to a grammar, since this may not closely match any particular grammar when parsed in a grammar model. In other words, because a specific structured query cannot be adequately determined by the social-networking system 160, it may instead determine the intent of the query as discussed previous, such as by doing an entity search and keyword search."  This teaches that the query "board games" is not mapped to a specific structured query, and then, a keyword query is performed.  
[0065] teaches "In particular embodiments, social-networking system 160 may provide customized keyword completion suggestions (herein referred to simply as “keyword suggestions”) to a querying user as the user is inputting a text string into a query field. Keyword suggestions may be provided to the user in a non-structured format. In order to generate a keyword suggestion, the social-networking system 160 may access multiple sources within the social-networking system 160 to generate keyword suggestions, score the suggestions from the multiple sources, and then return the keyword suggestions to the user."  Here, keyword suggestions are provided to a user based on the input by the user.  The suggestions are recognized as search results, and the suggestions are based on the input, which is recognized as additional parameters included in the search query.);
retrieving a second set of results for the second search query based at least in part on the keyword search; and transmitting, to the user device, the second set of results for the second search query   ([0065] teaches "In particular embodiments, social-networking system 160 may provide customized keyword completion suggestions (herein referred to simply as “keyword suggestions”) to a querying user as the user is inputting a text string into a query field. Keyword suggestions may be provided to the user in a non-structured 
Anderson, as modified, and Boucher are combinable because they are directed to query processing (Anderson col. 3, lines 30-45, Boucher [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Anderson, to incorporate the above-cited limitations as taught by Krishnaprasad with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Anderson to provide customized search experiences based on the intent of the search query. (Boucher [0008]).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Shalaby, Galitsky, and further in view of Bart (US Pub. No. 2020/0104733 A1). 
As to claim 13, Anderson, as modified, does not expressly teach updating the neural network based at least in part on identifying one or more pre-tagged queries, receiving an update to the database, or both, wherein the one or more tags are determined based at least in part on updating the neural network.
However, Bart teaches updating the neural network based at least in part on identifying one or more pre-tagged queries, receiving an update to the database, or both, wherein the one or more tags are determined based at least in part on updating the neural network ([0025] teaches "In some embodiments, the machine learning model 115 may be a neural network that is trained based on a set of sample data that is tagged with one or more outcomes. For example, the sample data can have one or more flags for different outcomes and the machine learning model can 
Anderson, as modified, and Bart are combinable because they are directed to query processing (Anderson col. 3, lines 30-45, Bart [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Anderson, to incorporate the above-cited limitations as taught by Bart with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Anderson to reduce the potential for analysis. (Bart [0011).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Shalaby, Galitsky, and further in view of Kolavennu (US Pub. No. 2018/0365567 A1). 
As to claim 16, Anderson as modified, does not expressly teach wherein the neural network comprises a Named Entity Recognition system.
However, Kolavennu teaches wherein the neural network comprises a Named Entity Recognition system.
(Kolavennu teaches "deep neural network for initial speech recognition. Parts of speech tagging and named entity recognition algorithms may be used on the recognized speech to identify key verbs and key nouns that comprise the spoken request."  This is interpreted as having the neural network include the NER.)
Anderson, as modified, and Kolavennu are combinable because they are directed to query processing (Anderson col. 3, lines 30-45, Kolavennu [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Anderson, to incorporate the above-cited limitations as taught by Kolavennu with a reasonable expectation of success.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196.  The examiner can normally be reached on Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                            /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169